Winslow, J.
This motion does not seem to us to possess substantial merit. While the complaint may not be a model of pleading, it tells a plaiu story, which, under the circumstances, we think is sufficiently definite. It charges, in substance, that the defendant drove his team at a great rate of speed along the highway, and came up behind the plaintiff’s vehicle and negligently ran into it. It could hardly be expected that the plaintiff, when run into from the rear, would know or be able to state what specific negligent act was done by the defendant, other than his driving at a high rate of speed; and we think the allegation entirely sufficient. All the injuries which the plaintiff suffered as a result of the collision are quite plainly charged to have been caused by the negligent act of the defendant in running into the. *199plaintiff’s vehicle. The allegations of injuries to the person, though not as exact as they might be made, are, we think, sufficiently definite. It is hardly necessary to specify every muscle that ached and every nerve that throbbed. If the defendant desired an itemized statement of the damages he could have demanded a bill of particulars. Barney v. Hartford, 73 Wis. 95.
By the Court.— Order affirmed.